department of the treasury internal_revenue_service washington d c date cc psi posts-159310-01 office_of_chief_counsel number release date uilc internal_revenue_service national_office chief_counsel_advice memorandum for robin herrell special counsel cc lm hmt cin from mark pitzer senior counsel branch office of associate chief_counsel passthroughs and special industries cc psi subject request for advice on retread or recap tires this is in reply to your request for advice dated date regarding the proper accounting treatment of the cost of retread or recap tires hereinafter retread tires pursuant to sec_6110 of the internal_revenue_code this chief_counsel_advice is not to be cited as precedent you requested assistance on the following issues should a taxpayer who has not elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the original tire capitalization method described in sec_5 of revproc_2002_27 2002_17_irb_802 the otc method capitalize the cost of retread tires used as the original or replacement set of tires on its tractors trailers and or trucks should a taxpayer who has elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method treat retread tires acquired as the first set of tires on newly-acquired qualifying vehicles as original tires as that term is defined in section dollar_figure of rev_proc should a taxpayer who has elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method treat retread tires that have been exchanged for original or replacement tires on qualifying vehicles as replacement tires as that term is defined in section dollar_figure of rev_proc posts-159310-01 background many taxpayers that use tractors trailers and or trucks in their businesses send the tires from these vehicles to retread companies when the tread depth is reduced to the limit for acceptable use the retread companies then supply the taxpayers with retread tires under some arrangements the retread company replaces the taxpayer's tires with different tires in other situations a retread company returns the same tire casings with the treads restored to the taxpayer furthermore taxpayers sometimes purchase retread tires for initial use on newly acquired tractors trailers and or trucks retread tires generally cost about of the cost of new tires revproc_2002_27 provides a safe_harbor method_of_accounting for the cost of original and replacement tires for certain vehicles used in various business activities under this method the otc method discussed further below a qualifying vehicle’s tires are treated as part of the vehicle for depreciation purposes law and analysis issue sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations provides that incidental repairs are among the items included in business_expenses sec_1_162-4 provides that the cost of incidental repairs that neither materially add to the value of the property nor appreciably prolong its useful_life but keep it in an ordinarily efficient operating condition may be deducted as an expense however sec_1_162-4 also provides that the cost of repairs in the nature of replacements that arrest deterioration and appreciably prolong the life of the property must be capitalized and depreciated in accordance with sec_167 sec_263 provides that no deduction is allowed for any amount_paid out for new buildings or permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance has been made see also sec_1_263_a_-1 sec_1_263_a_-1 provides that capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or adapt property to a new or different use however the regulation also provides that amounts paid_or_incurred for incidental repairs and posts-159310-01 maintenance of property within the meaning of sec_162 and sec_1_162-4 are not capital expenditures under sec_1_263_a_-1 in 47_bta_292 the court stated that the recovery_of the cost of short-lived truck tires and tubes should not be associated with the depreciation of much longer-lived trucks because the tires and tubes are easily separable from the truck and are not a part of the truck’s mechanism the court held therefore that the cost of truck tires and tubes consumable within the taxable_year are currently deductible as an expense in the year of purchase in interstate truck service inc v commissioner tcmemo_1958_219 the court held that a taxpayer in the motor freight transportation business can currently deduct the cost of tires and tubes on trucks tractors and trailers because on average all of the tires and tubes were consumable in less than one year in revrul_59_249 1959_2_cb_55 the service followed the decisions of w h tompkins co and interstate truck service in holding that the cost of tires and tubes purchased on new commercial trucking equipment and used in motor freight transportation is deductible as ordinary and necessary business_expense in full in the taxable_year of purchase and payment or accrual where such method_of_accounting is regularly employed for federal_income_tax purposes by the taxpayer if in such use they are consumable within that year or their average useful_life is less than one year even though it extends in part into the next year in revrul_68_134 1968_1_cb_63 the service held that the principles of revrul_59_249 are applicable to tires in the case of a taxpayer who is a purchaser- lessor of new commercial trucking equipment thus a taxpayer who has not elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method may not treat retread tires used as the original or replacement set of tires on newly acquired tractors trailers and or trucks as part of the vehicle for depreciation purposes rather the taxpayer must treat these tires as separate assets and consequently the taxpayer may currently deduct the cost of the retread tires as a repair provided the retread tires are consumable in less than one year however if the retread process appreciably prolongs the tire’s original useful_life or materially increases its value the taxpayer cannot currently deduct the cost of the retread tires as an operating expense but must capitalize and recover this cost through depreciation posts-159310-01 issues and section dollar_figure of revproc_2002_27 provides that under the otc method a qualifying vehicle's tires are treated as part of the vehicle and not as separate assets in addition under the otc method the rotation of a tire from one vehicle to another is not treated as a change in use within the meaning of sec_168 a taxpayer that uses the otc method must use this method for the original and replacement tires of all of its qualifying vehicles section dollar_figure of revproc_2002_27 provides that a taxpayer using the otc method must capitalize the cost of the original tires of a qualifying vehicle and depreciate these tires under sec_168 by using the same depreciation method recovery_period and convention applicable to the vehicle on which the tires are first installed must treat the original tires of the qualifying vehicle as being disposed of at the same time the vehicle on which the tires were first installed is disposed of by the taxpayer and must deduct the cost of the replacement tires of the qualifying vehicle as an expense in the taxable_year the replacement tires are installed on the vehicle by the taxpayer section dollar_figure of revproc_2002_27 defines original tires as the first set of tires installed on a qualifying vehicle acquired by the taxpayer whether or not the vehicle was equipped with tires when acquired section dollar_figure of revproc_2002_27 defines replacement tires as all other tires installed on a qualifying vehicle following the acquisition of the vehicle by the taxpayer retread tires acquired as the first set of tires on newly acquired qualifying vehicles meet the definition of original tires as that term is defined in section dollar_figure of revproc_2002_27 retread tires exchanged for original or replacement tires on qualifying vehicles meet the definition of replacement tires as that term is defined in section dollar_figure of revproc_2002_27 accordingly retread tires acquired as original tires or replacement tires should be treated as such by taxpayers that have elected to account for the costs of original tires and replacement tires for all of their qualifying vehicles under the otc method conclusion sec_1 a taxpayer who has not elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method should capitalize the cost of retread tires used as the original or replacement set of tires on newly acquired tractors trailers and or trucks as an improvement cost if the retread process appreciably prolongs the tires’ original useful lives or materially increases their value otherwise the taxpayer should deduct this cost as a repair cost posts-159310-01 a taxpayer who has elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method should treat retread tires acquired as the first set of tires on newly-acquired qualifying vehicles as original tires as that term is defined in section dollar_figure of revproc_2002_27 a taxpayer who has elected to account for the cost of original tires and replacement tires for all of its qualifying vehicles under the otc method should treat retread tires that have been exchanged for original or replacement tires on qualifying vehicles as replacement tires as that term is defined in section dollar_figure of revproc_2002_27 if you have any questions on this matter contact charles magee at mark pitzer mark pitzer
